Citation Nr: 1702092	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  09-38 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for right knee degenerative arthritis and complete anterior cruciate tear and medial meniscal tear (right knee disability).

2.  Entitlement to service connection for lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Wade B Coye, Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to May 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2014, the Board denied an appeal as to the May 2009 severance of a separate 20 percent rating for residuals of right knee injury with complete anterior cruciate tear and medial meniscal tear and remanded the issues of an increased rating for right knee degenerative arthritis and complete anterior cruciate tear and medial meniscal tear and service connection for a lumbar spine disorder for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a November 2014 statement, the Veteran's representative at the time stated that the Veteran had been treated at the VA Medical Center (VAMC) in Washington, DC.  These records have not yet been associated with the claims file.  As such, a remand is necessary to obtain these records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, the September 2014 VA examiner's opinion did not address the question of whether the Veteran's lumbar spine disorder was aggravated by the service connected knee disabilities.  As there has not been substantial compliance with the July 2014 Board remand, another remand is necessary.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the September 2014 VA examination of the Veteran's knees is inadequate because it does not comply with 38 C.F.R. § 4.59.  Subsequent to the VA examinations, the U.S. Court of Appeals for Veterans Claims, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the Court's holding in Correia establishes requirements that must be met prior to finding that a VA examination is adequate, that have not been met in this case.  The examination report does not meet these requirements.   In light of the fact that these examination reports do not fully satisfy the requirements of 38 C.F.R. § 4.59 , VA must afford the Veteran an adequate examination of his knees.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records at VA facilities, including, but not limited to, records from the Washington, DC, VAMC.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence of such records must be verified and documented in the record and the Veteran notified accordingly. 

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected right knee disability.  The examiner must review the claims file in conjunction with the examination. 

The examiner must describe the nature and severity of all manifestations of the Veteran's right knee disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and forward flexion. In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree of flexion and/or extension at which such pain begins. The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

 In order to comply with regulations, as explained in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner must comment on the functional impairment caused by the Veteran's right knee disability. The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.
 
3.  Thereafter, schedule the Veteran for a VA spine examination by an examiner who has not previously examined him.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must address the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's degenerative disc disease of the lumbar spine or any other lumbar spine disorder found was caused by his service-connected bilateral knee disabilities?

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's degenerative disc disease of the lumbar spine or any other lumbar spine disorder found has been chronically worsened beyond its natural progression by his service-connected bilateral knee disabilities?
	
The examiner must provide a rationale (reasoning to support his or her opinion) for any opinion rendered.  A rationale that consists only of facts and conclusions without reasoning is not adequate.

4.  After completion of the above development and any additional development deemed necessary, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case, and afford adequate time to respond before returning the case to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

